NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 15 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-10395

                Plaintiff-Appellee,              D.C. No.
                                                 2:17-cr-00214-KJD-VCF-1
 v.

MICAH MECKIEL BRUNO,                             MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted March 10, 2021**
                               Las Vegas, Nevada

Before: CLIFTON, NGUYEN, and BENNETT, Circuit Judges.

      Micah Bruno appeals from his criminal conviction for uttering counterfeit

obligations or securities. He challenges the district court’s denial of his motion to

suppress. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Normally, we review the denial of a suppression motion de novo and the

underlying factual findings for clear error. United States v. Dixon, 984 F.3d 814,

818 (9th Cir. 2020). But where “the defendant attempts to raise new theories on

appeal in support of a motion to suppress,” he must show “good cause for failing to

present in his pre-trial motion the new theory for suppression he raises in [the]

appeal.” United States v. Guerrero, 921 F.3d 895, 898 (9th Cir. 2019) (per

curiam), cert. denied, 140 S. Ct. 1300 (2020); see Fed. R. Crim. P. 12(c)(3).

      Here, like the Guerrero defendant, Bruno changed his argument on appeal.

In the district court, he disputed the government’s factual representations

supporting the search of his apartment. On appeal, he no longer argues that the

search warrant application contained factual inaccuracies or material omissions.

Rather, he argues that the facts were insufficient to establish probable cause.

Because Bruno fails to explain why he has good cause for not raising this argument

earlier, we deem it waived. See Guerrero, 921 F.3d at 898.

      AFFIRMED.




                                          2